Citation Nr: 1534714	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 2011, for the Veteran's residuals of a crushed foot injury to the left foot (left foot injury).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1961 to December 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This claim was previously remanded by the Board for further development in June 2014.

The Board notes that a substantive appeal for the Veteran's claims for bilateral hearing loss and tinnitus has not been filed or associated with the claims file.  In its June 2014 remand, the Board remanded the Veteran's hearing loss and tinnitus claims in order for a statement of the case (SOC) to be issued by the AOJ.  In its remand directives the Board stated that only if the Veteran perfected his appeal for his hearing loss and tinnitus claims should the claims be returned to the Board for further consideration.  The AOJ issued the requested SOC in April 2015.  The Veteran's service representative submitted a form 646 in June 2015 and an informal hearing presentation in July 2015, but a VA form 9 is not in evidence.  However, the Veteran's claims were then certified to the Board in June 2015.  As such, the Board will proceed with the appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).

The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains a Brief filed by the Veteran's service representative in July 2015, as well as a post-remand notice letter issued to the Veteran in July 2014, per the Board's June 2014 remand directives.  The Veteran's Virtual VA file contains the May 2014 Brief filed by the Veteran's service representative.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
The issue of entitlement to an increased evaluation for a left foot disorder has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection to bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for residuals of a left crushed foot injury on August 17, 2011.

2.  In a June 14, 2011 letter, a private physician opined that the Veteran's residuals of a left crushed foot injury were related to service.


CONCLUSION OF LAW

The criteria for an effective date prior to August 17, 2011, for residuals of a crushed left foot injury are not met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the effective date issue on appeal, in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements, including an effective date.  Id.  There has been no allegation of such error in this case by either the Veteran or his representative.  Therefore, no further VCAA notice is necessary for the downstream effective date issue. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA medical records are associated with the claims file.  There is no indication in the record that additional evidence relevant to the effective date issue decided herein is available and not part of the claims file. The effective date assigned herein is based on VA treatment records and procedural documents already in the file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board is also satisfied that there has been substantial compliance with the prior June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  With regard to this claim, in the June 2014 remand, the Board requested that the AOJ contact the Veteran and afford him the opportunity to submit evidence with regard to the Veteran's contentions that he submitted an informal claim to VA in June 2011.  This notice letter was sent to the Veteran in July 2014.  

II.  Law and Analysis

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In this case, the Veteran contends that the effective date should be at least as early as June 28, 2011; the date he claims to have submitted an informal claim.

At the outset, the Board notes that the Veteran separated from active duty service in December 1963.  A claim for a left foot injury was not received within one year of date of discharge.  The evidence of record shows that the Veteran first filed his claim for service connection for a left foot injury in August 2011; indeed, there are no other documents in the claims file prior to this submission.  His claim included a letter, dated June 2011, from his private doctor, Dr. H.S., discussing the etiology of the left foot disorder.  The RO then provided the Veteran with an examination in November 2011.  In a December 2011 rating decision, the RO awarded service connection for a left foot injury, effective on August 17, 2011, based on the positive findings of the 2011 VA examiner, as well as the June 2011 letter from Dr. H.S.

Although the Veteran and his service representative have stated that an informal claim was filed with VA on June 28, 2011, there is no record or documentation of such a submission.  In that regard, the Board notes that there is no evidence or documentation of any kind prior to August 17, 2011, showing that the Veteran filed or intended to file a claim.  The Veteran's service representative filed an application in August 2011.  In the cover letter for that application, the representative indicated that it had included a copy of a previously filed informal claim in the submission.  Review of the August 2011 submission, shows that the representative did submit a VA Form 21-516 EZ, signed by the Veteran on June 13, 2011.  However, there is no indication on that form that it was submitted to VA on June 28, 2011.  The RO stamped the form with the date of receipt as August 17, 2011.  The Board notes that there is a handwritten note on the bottom of the first page of the EZ form bearing the date of July, 7, 2011; however, it is unclear who wrote this date or the reason for such a note.  The Board notes that it presumes that if a claim had been filed, it is presumed that it would be associated with the claims file.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); but see Khyn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Without any evidence of record to show a prior submission date or an intent to file a claim, the Board finds that the date of claim was August 17, 2011. 

The Board finds that the date of entitlement could be construed as June 14, 2011; the date that Dr. HS linked the Veteran's left foot disorder to in-service events.  However, to the extent that entitlement arose prior to August 17, 2011, the date of claim is the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  There is simply no legal entitlement to an earlier effective date for the award of service connection for the Veteran's left foot injury.  As such, the Veteran's claim must be denied.


ORDER

An effective date earlier than August 17, 2011, for the award of service connection for residuals of a crushed left foot injury is denied.


REMAND

The Veteran has not received a VCAA notice letter regarding the hearing loss and tinnitus claims.  Although the Veteran's claims were later readjudicated in an April 2015 statement of the case, it did not notify the Veteran of the elements necessary to substantiate his claim under 38 C.F.R. § 3.303.  As such, due process requires that a remand is necessary so that a content-complying VCAA notice can be issued to the Veteran, followed by a readjudication of his claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b), 3.303, 3.309; Dingess/Hartman, 19 Vet. App. at 486.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and provide him with an adequate content-complying VCAA notice with regard to his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The AOJ should ensure that such notice includes discussion of 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b), 3.303, 3.309, as well as proper notification under Dingess/Hartman, 19 Vet. App. at 486.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


